Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 22, 2008, which ruled that claimant’s request for a hearing was untimely.
Claimant was discharged from her position as a housekeeper in a hotel on February 4, 2008 and applied for unemployment insurance benefits. The Department of Labor mailed an initial determination denying her claim on March 3, 2008. Although *730the reverse side of the initial determination advised claimant that a request for a hearing had to be made within 30 days of the date that determination was mailed, claimant did not request a hearing until June 5, 2008. The Commissioner of Labor’s objection to the timeliness of claimant’s hearing request was sustained by the Unemployment Insurance Appeal Board, prompting this appeal.
We affirm. A request for a hearing must be made within 30 days after the mailing of the initial determination (see Labor Law § 620 [1] [a]; Matter of Baird [Commissioner of Labor], 54 AD3d 466, 467 [2008]). Claimant’s assertion that she was relying on her legal representation to timely request a hearing does not excuse her failure to do so, particularly given her alleged status as a paralegal who, despite an awareness of the applicable 30-day time period for requesting a hearing, admittedly scheduled an initial appointment for legal assistance on April 4, 2008, more than 30 days after the initial determination had been mailed (see Matter of Burey [Commissioner of Labor], 8 AD3d 871, 872 [2004]; see generally Matter of Wilner [Commissioner of Labor], 27 AD3d 860, 861 [2006]; Matter of Bryant [Commissioner of Labor], 24 AD3d 942, 943 [2005]). Accordingly, we find no basis on which to disturb the Board’s decision.
Cardona, P.J., Peters, Rose, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.